Exhibit 10.3

 

Execution Version

 

NEGATIVE PLEDGE AGREEMENT

 

THIS NEGATIVE PLEDGE AGREEMENT (the “Agreement”) is entered into as December 9,
2015, by ACRC KA JV Investor LLC, a Delaware limited liability company (“ACRC KA
JV Investor”), ACRC Lender LLC, a Delaware limited liability company (“ACRC
Lender”) and ACRC Champions Investor LLC, a Delaware limited liability company
(“ACRC Champions Investor”), ACRE Capital Holdings LLC, a Delaware limited
liability company (“ACRE Capital Holdings” and, together with ACRC KA JV
Investor, ACRC Lender and ACRC Champions Investor, the “Pledgor Subsidiaries”),
and Ares Commercial Real Estate Corporation, a Maryland corporation (the
“Borrower” and, together with the Pledgor Subsidiaries, the “Negative
Pledgors”), in favor of DBD Credit Funding LLC, as collateral agent (the
“Collateral Agent”) on behalf and for the benefit of the Lenders (as defined
below).

 

WHEREAS, the Borrower is entering into that certain Credit and Guaranty
Agreement dated of even date herewith (as the same from time to time hereafter
may be amended, modified, supplemented or restated, the “Credit Agreement”),
with ACRC Mezz Holdings LLC, a Delaware limited liability company (“ACRC Mezz”),
ACRC Holdings LLC, a Delaware limited liability company (“ACRC Holdings”), ACRC
CP Investor LLC, a Delaware limited liability company (“ACRC CP Investor”), and
ACRC Warehouse Holdings LLC, a Delaware limited liability company (“ACRC
Warehouse” and, together with ACRC Holdings, ACRC CP Investor and ACRC Mezz, the
“Guarantors”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), Highbridge Principal
Strategies, LLC, as administrative agent (the “Administrative Agent” and,
together with the Collateral Agent, the “Agents”) and the Collateral Agent,
pursuant to which the Lenders have agreed to extend certain Loans (as defined in
the Credit Agreement) to the Borrower on the terms and subject to the conditions
set forth in the Credit Agreement and the other Loan Documents.

 

WHEREAS, the Borrower, the Guarantors and ACRC Lender are entering into that
certain Pledge and Security Agreement dated of even date herewith (as the same
from time to time hereafter may be amended, modified, supplemented or restated,
the “Security Agreement”) with the Collateral Agent, pursuant to which the
Borrower, the Guarantors and ACRC Lender have each granted the Collateral Agent
a security interest in the Collateral (under and as defined in the Security
Agreement).

 

WHEREAS, as of the date hereof, the Borrower owns, directly or indirectly, 100%
of the issued and outstanding membership interests of the Pledgor Subsidiaries. 
The Pledgor Subsidiaries will obtain substantial direct and indirect benefit
from the Loans extended by the Lenders to the Borrower under the Credit
Agreement.

 

WHEREAS, the Lenders are willing to extend the Loans to the Borrower under the
Credit Agreement, subject to the satisfaction of certain conditions, including,
among others, that the Negative Pledgors execute and deliver this Agreement to
the Collateral Agent and agree to the negative pledge with respect to the assets
as set forth in Annex A hereto (collectively, the “Restricted Assets,” provided,
however, that unless context otherwise requires, when referring to any Negative
Pledgor, such reference shall only refer to the applicable Restricted Asset held
by such Negative Pledgor as set forth in Annex A hereto).

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the Lenders to enter into the Credit Agreement and, to induce the
Lenders to make their respective extensions of credit to the Borrower thereunder
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Negative Pledgor hereby agrees with the
Collateral Agent, for the benefit of the Secured Parties, as follows:

 

Section 1.                                          Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

(b)                                 “Equity Interests” has the meaning set forth
in clause (i) of the definition of “Equity Interests” in the Security Agreement.

 

Section 2.                                          Negative Pledge.

 

(a)                                 Each of ACRE Capital Holdings, ACRC Lender,
ACRC KA JV Investor and ACRC Champions Investor shall not create, incur, assume
or permit to exist any Lien (other than Permitted Collateral Liens) in or upon
any of the Restricted Assets held by it, including the proceeds thereof, whether
now owned or hereafter acquired.

 

(b)                                 The Borrower shall not create, incur, assume
or permit to exist any Lien (other than Permitted Collateral Liens and, in the
case of the Equity Interests in ACRC Holdings LLC, a Lien in favor of Ares
Management LLC but only until such Lien is released as required by Section 5.13
of the Credit Agreement) in or upon any of the Restricted Assets held by it,
including the proceeds thereof, whether now owned or hereafter acquired.

 

Section 3.                                          Representations and
Warranties.  Each Negative Pledgor makes the following representations and
warranties on the Closing Date and on and as of the date of each Loan, that:

 

(a)                                 Organization.  Each Pledgor Subsidiary is a
duly organized and validly existing limited liability company, and the Borrower
is a duly organized and validly existing corporation, in each case, in good
standing under the laws of their respective jurisdictions of incorporation or
organization and each Negative Pledgor is duly qualified to conduct business in
all other jurisdictions where its failure to do so could reasonably be expected
to have a Material Adverse Effect.

 

(b)                                 Binding Obligations.  This Agreement, when
executed and delivered, constitutes the legal, valid and binding obligations of
such Negative Pledgor, enforceable against such Negative Pledgor in accordance
with its terms, except as enforcement thereof may be limited by: (i) bankruptcy,
insolvency, reorganization, moratorium, or other similar laws affecting the
enforcement of creditors’ rights generally, and (ii) equitable principles of
general applicability (whether considered in a proceeding in equity or law).

 

2

--------------------------------------------------------------------------------


 

(c)                                  Authorization; Approval.  Each Negative
Pledgor has all requisite power and authority to execute and deliver this
Agreement.  The execution, delivery, and performance of this Agreement have been
duly authorized by each Negative Pledgor and all necessary limited liability
company or corporate action in respect thereof has been taken, and the
execution, delivery, and performance thereof do not require any consent or
approval of any other Person that has not been obtained.

 

(d)                                 No Liens.  Each Negative Pledgor is the
record and beneficial owner of, and has good and marketable title to, the
Restricted Assets covered by (or purported to be covered by) this Agreement, to
the knowledge of each Negative Pledgor, free of any Permitted Collateral Liens
(other than in respect to Liens arising pursuant to clause (d) of the definition
thereof).

 

Section 4.                                          Successors and Assigns. 
This Agreement shall be binding upon the successors and assigns of each Negative
Pledgor and shall inure to the benefit of the Secured Parties (as defined in the
Credit Agreement) and their successors and assigns; provided that assignments
shall be subject to Section 9.1 of the Credit Agreement.

 

Section 5.                                          Governing Law.  (A) THIS
AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW YORK; AND
(B) THE VALIDITY OF THIS AGREEMENT, AND THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK.

 

Section 6.                                          Jurisdiction and Venue.  TO
THE EXTENT THEY MAY LEGALLY DO SO, THE PARTIES HERETO AGREE THAT ALL ACTIONS,
SUITS, OR PROCEEDINGS ARISING BETWEEN THE COLLATERAL AGENT, ANY MEMBER OF THE
LENDER GROUP OR THE NEGATIVE PLEDGORS IN CONNECTION WITH THIS AGREEMENT SHALL BE
TRIED AND LITIGATED ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK, STATE OF NEW YORK; PROVIDED HOWEVER THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT AT THE COLLATERAL
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE THE COLLATERAL AGENT
ELECTS TO BRING SUCH ACTION TO THE EXTENT SUCH COURTS HAVE IN PERSONAM
JURISDICTION OVER THE RELEVANT NEGATIVE PLEDGOR OR IN REM JURISDICTION OVER SUCH
RESTRICTED ASSETS OR OTHER PROPERTY.  THE NEGATIVE PLEDGORS AND EACH MEMBER OF
THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY WAIVE ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 6
AND STIPULATE THAT THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER SUCH
PERSON FOR THE PURPOSE OF LITIGATING ANY SUCH DISPUTE, CONTROVERSY, OR
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.  TO THE

 

3

--------------------------------------------------------------------------------


 

EXTENT PERMITTED BY LAW, SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION
IN ANY ACTION AGAINST EACH OF THE NEGATIVE PLEDGORS OR ANY MEMBER OF THE LENDER
GROUP MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
ITS ADDRESS INDICATED ON EXHIBIT 11.3 OF THE CREDIT AGREEMENT; PROVIDED THAT
THAT ANY SUCH NOTICE, REQUEST OR DEMAND TO OR UPON ANY PLEDGOR SUBSIDIARY SHALL
BE ADDRESSED TO THE BORROWER.

 

Section 7.                                          Removal and Exchange of
Restricted Assets and Release of Negative Pledgors. The release and/or exchange
of the Restricted Assets and/or Negative Pledgors shall be governed by Sections
10.12 and 11.4, as applicable, of the Credit Agreement.

 

Section 8.                                          Termination. At such time as
there has been a Discharge of the Secured Obligations (as defined in the
Security Agreement), the Restricted Assets shall be released from the negative
pledges created hereby, and this Agreement and all obligations of the Collateral
Agent and each Negative Pledgor hereunder shall terminate, all without delivery
of any instrument or performance of any act by any party, and all rights to the
Restricted Assets shall revert to the Negative Pledgors.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed and delivered this Agreement as of
the date first written above.

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ACRC KA JV INVESTOR LLC has executed and delivered this
Agreement as of the date first written above.

 

 

ACRC KA JV INVESTOR LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Printed Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ACRC CHAMPIONS INVESTOR LLC has executed and delivered this
Agreement as of the date first written above.

 

 

ACRC CHAMPIONS INVESTOR LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Printed Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ACRC LENDER LLC has executed and delivered this Agreement as
of the date first written above.

 

 

ACRC LENDER LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Printed Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ACRE CAPITAL HOLDINGS LLC has executed and delivered this
Agreement as of the date first written above.

 

 

ACRE CAPITAL HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Tae-Sik Yoon

 

Printed Name:

Tae-Sik Yoon

 

Title:

Chief Financial Officer

 

9

--------------------------------------------------------------------------------


 

Acknowledged and Agreed, as of the date first written above, by:

 

 

 

 

 

DBD CREDIT FUNDING LLC,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Constantine M. Dakolias

 

Name:

Constantine M. Dakolias

 

Title:

President

 

 

10

--------------------------------------------------------------------------------


 

Annex A

Restricted Assets

 

Negative Pledgors

 

Restricted Assets

Ares Commercial Real Estate Corporation

 

Ares Commercial Real Estate Corporation’s Equity Interests in ACRE Capital
Holdings LLC, a Delaware limited liability company, and all proceeds thereof,
whether now owned or hereafter acquired.

 

 

 

 

 

All intercompany notes payable to Ares Commercial Real Estate Corporation by
ACRE Capital Holdings, LLC, and all proceeds thereof, whether now owned or
hereafter acquired.

Ares Commercial Real Estate Corporation

 

Ares Commercial Real Estate Corporation’s Equity Interests in ACRC Holdings LLC,
a Delaware limited liability company, and all proceeds thereof, whether now
owned or hereafter acquired.

ACRE Capital Holdings LLC

 

ACRE Capital Holdings LLC’s Equity Interests in ACRE Capital LLC, a Michigan
limited liability company, and all proceeds thereof, whether now owned or
hereafter acquired.

ACRC Lender LLC

 

ACRC Lender LLC’s Equity Interests in ACRC KA JV Investor LLC, a Delaware
limited liability company, and all proceeds thereof, whether now owned or
hereafter acquired.

ACRC Lender LLC

 

ACRC Lender LLC’s Equity Interests in in ACRC Champions Investor LLC, a Delaware
limited liability company, and all proceeds thereof, whether now owned or
hereafter acquired.

ACRC KA JV Investor LLC

 

ACRC KA JV Investor LLC’s Equity Interests in ACRC KA Investor, LLC, a Delaware
limited liability company, and all proceeds thereof, whether now owned or
hereafter acquired.

ACRC Champions Investor LLC

 

ACRC Champions Investor LLC’s Equity Interests in Promenade Champions Holdings,
LLC, a Delaware limited liability company, and all proceeds thereof, whether now
owned or hereafter acquired.

 

11

--------------------------------------------------------------------------------